DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s after final amendment and accompanying remarks filed 6/27/22 have been fully considered and entered. Claims 6, 7, 21 and 22 have been amended as requested. Applicant’s amendment to claims 6, 7, 21 and 22 are found sufficient to overcome the 112 2nd paragraph indefinite rejections set forth in the final action dated 3/31/22. Applicant’s remarks regarding the 112 2nd paragraph rejections of claims 1 and 22 are found persuasive. As such, these rejections are hereby withdrawn. Applicant’s remarks regarding the anticipation and obviousness type rejections made over the cited prior art of Ying et al., US 2004/0135286 and Thomas et al., US 2006/0135024 A1 as set forth in the final action dated 3/31/22 are also found persuasive. Specifically, the cited prior art does not teach stretching the non-woven in the lateral (cross) direction as presently claimed. As such, these rejections are hereby withdrawn. Claims 1-2, 4-10 and 18-22 are in condition for allowance for reasons set forth herein below. 
Election/Restrictions
2.	Claims 1-2, 4-10 and 18-22 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, 15-17 and 23-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-13 and 15-25 are found allowable.
With regard to independent claims 1 there is no known prior art which teach or fairly suggest the claimed laminated assembly wherein the non-woven sheet including at least one activated zone extending over the length of the non-woven sheet measured in the longitudinal direction and over a width that is strictly less than the width of the non-woven sheet measured in the lateral direction, the at least one activated zone of the non-woven sheet being activated by being stretched in the lateral
direction orthogonal to the longitudinal direction before the non-woven sheet and the
elastic film are laminated together such that: a degree of activation of the at least one activated zone of the non-woven sheet in the lateral direction is different from a degree of activation of the elastic film in the lateral direction, the degree of activation of the at least one activated zone of the non-woven sheet in the lateral direction lying in the range 20% to 200%.
	Claims 2, 4-13 and 15-25 depend either directly or indirectly from independent claim 1. 
	An art search did not produce any new prior art for which to base a rejection and presently there is known motivation to combine references to form an obviousness type rejection. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/Primary Examiner, Art Unit 1789